Vanguard International Stock Index Funds Vanguard Emerging Markets Stock Index Fund Supplement to the Prospectuses Dated February 27, 2009 Effective October 30, 2009, the Fund has increased its purchase fee as follows: Former New Fund Purchase Fee Purchase Fee Emerging Markets Stock Index Fund 0.25% 0.50% The purchase fee will be paid directly to the Fund to offset the costs of buying securities. The fee increase is the result of a tax imposed by the Brazilian government, as of October 20, 2009, on purchases made by foreign investors in Brazilian equity or debt instruments that trade in Brazil. Under Brazilian law, the Fund is a foreign investor. © 2009 The Vanguard Group, Inc. All rights reserved. Vanguard Marketing Corporation, Distributor. PS533 102009
